Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 1 of 16




              Exhibit C
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 2 of 16



                    GOVERNMENT OF THE DISTRICT OF COLUMBIA
                           Office of the Attorney General


ATTORNEY GENERAL
KARL A. RACINE

Public Interest Division
Equity Section


October 6, 2017

Via Electronic Mail

Arthur B. Spitzer, Esq.
Scott Michelman, Esq.
Shana Knizhnik, Esq.
American Civil Liberties Union Foundation
of the District of Columbia
4301 Connecticut Avenue, N.W., Suite 434
Washington, D.C. 20008

Re:     Search Allegations in Horse, et al. v. District of Columbia, et al. (Civil Action
        No. 17-1216 (ABJ))

Dear Counsel:

The District of Columbia has investigated the allegations of plaintiffs Shay Horse
and Michael “Milo” Gonzalez regarding rectal searches contained in their
Complaint, ¶¶ 113–28, 198–206, in Horse v. District of Columbia, Civil Action No.
17-1216 (ABJ). Video surveillance footage recorded at the facility where plaintiffs
Horse and Gonzalez were processed does not support and, indeed, contradicts their
allegations. Simply put, plaintiffs Horse and Gonzalez were not subject to manual
rectal searches by the District of Columbia. We invite you to review the footage for
yourselves. Once you have done so, we ask that plaintiffs Horse and Gonzalez
withdraw their rectal search allegations, all claims and causes of action related to
those allegations, and any related discovery requests, including Interrogatory 3.

In their Complaint, plaintiffs Horse and Gonzalez assert that they were the subjects
of rectal searches by an unnamed District of Columbia defendant at what they
believe to be the MPD Training Academy on Blue Plains Drive, S.W., in a “training
area that was set up to look like a mock street.” Compl. ¶¶ 113–14. Plaintiffs’
description of the location corresponds to the setting at the MPD Training Academy
where plaintiffs Horse and Gonzalez were processed and, while fully clothed,
       Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 3 of 16
Search Allegations in Horse v. District of Columbia
October 6, 2017
Page 2

received pat-down searches. No rectal search of them was conducted by any District
defendant.

The video footage from the MPD Training Facility captures plaintiffs Horse and
Gonzalez from the time they arrived until their release on January 21, 2017. When
you watch that footage, you will see the following: (1) plaintiffs Horse and Gonzalez
did not remove or pull down their pants for the searches. Cf. Compl. ¶ 115
(“Defendant Officer John Doe 150, who was wearing rubber gloves, ordered Mr.
Horse, Mr. Gonzalez, and three other detainees to remove their pants.”); (2)
plaintiffs Horse and Gonzalez were not searched in a line with three other
detainees. Cf. Compl. ¶ 124 (“Officer John Doe 150 then moved down the line and
subjected the other three detainees there to similar treatment”); Shay Horse, ACLU
Press Conference (June 21, 2017) (“[A] group of officers, maybe a dozen, lined up
five male detainees, including myself”); (3) “Officer John Doe 150” did not “grab[ ]
Mr. Horse’s testicles and yank[ ] on them.” Cf. Compl. ¶ 116; and (4) plaintiffs Horse
and Gonzalez were not subject to a visual or physical rectal examination. Cf. Compl.
¶¶ 117–22, 198, 201, 204.

We propose the Parties meet and confer in person at OAG on October 10, 2017,
where we will make the video footage available for your review. Once an agreed-
upon protective order is in place, the District then will produce one copy of the video
footage to counsel. We expect to have a copy of the footage ready to produce on
October 13, 2017, and have enclosed a draft proposed stipulated protective order
with this letter.

The video footage establishes that the allegations in ¶¶ 115–26, 198, 201, and 204 of
plaintiffs’ Complaint are unsupported and contrary to fact. Once you have had an
opportunity to review the video footage, we request that plaintiffs withdraw those
allegations and all related claims and discovery. Should plaintiffs not agree to do so
by 1 p.m. on October 13, 2017, the District will pursue all its available legal
remedies.

Please let us know when you are available to meet on October 10, 2017.

Sincerely,

KARL A. RACINE
Attorney General for the District of Columbia

By: _/s/ Amanda J. Montee_____________
Amanda J. Montee
Assistant Attorney General



   441 Fourth Street, N.W., Suite 600S, Washington, D.C. 20001, (202) 724-5691, amanda.montee@dc.gov
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 4 of 16




              Exhibit D
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 5 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 6 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 7 of 16




              Exhibit E
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 8 of 16



                    GOVERNMENT OF THE DISTRICT OF COLUMBIA
                           Office of the Attorney General


ATTORNEY GENERAL
KARL A. RACINE

Public Interest Division
Equity Section


November 6, 2017

Via Electronic Mail

Arthur B. Spitzer, Esq.
Scott Michelman, Esq.
Shana Knizhnik, Esq.
American Civil Liberties Union Foundation
 of the District of Columbia
4301 Connecticut Avenue, N.W., Suite 434
Washington, D.C. 20008

Re:     Horse, et al. v. District of Columbia, et al. (Civil Action No. 17-1216 (ABJ))

Counsel:

The District of Columbia writes in response to plaintiffs’ proposed second set of
interrogatories and further to our communications about the unfounded search
allegations and claims made by plaintiffs Horse and Gonzalez.

We are surprised by your proposed Interrogatory No. 1(b), which includes a
screenshot from the Blue Plains Video1 and seeks the name and badge number of
the officer depicted, whom you identify as the officer who “performed searches of
Plaintiffs Horse and Gonzalez” at Blue Plains. See Pls.’ Proposed Second Set of
Interrog. to Def. District of Columbia, Interrog. No. 1(b). Our concerns are twofold.

First, any discovery related to the search claims in the Complaint (Claims 14–16) is
not relevant because those claims are unfounded. On October 6, 2017, we wrote to
inform you that we investigated the search allegations made by Shay Horse and
Michael “Milo” Gonzalez in the Complaint, see ¶¶ 113–28, 198–206, and found that
the video surveillance footage recorded at the facility where Mr. Horse and Mr.
Gonzalez were processed (the Blue Plains Video) contradicts their accounts. We
provided you the Blue Plains Video on October 17, 2017, subject to a Protective

1       The image appears to have been taken at approximately 12:56.
         Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 9 of 16
Horse, et al. v. District of Columbia, et al.
November 6, 2017
Page 2

Order [24]. We brought this matter to your attention and provided the video so that
you would have an opportunity review the evidence and remove the false allegations
and claims from the Complaint.

As you undoubtedly saw on the video, Mr. Horse and Mr. Gonzalez did not remove,
or pull down, their pants for the searches. Cf. Compl. ¶ 115 (“Defendant Officer
John Doe 150, who was wearing rubber gloves, ordered Mr. Horse, Mr. Gonzalez,
and three other detainees to remove their pants.”). They were not searched in a line
with three other detainees. Cf. Compl. ¶ 124 (“Officer John Doe 150 then moved
down the line and subjected the other three detainees there to similar treatment”);
Shay Horse, ACLU Press Conference (June 21, 2017) (“[A] group of officers, maybe a
dozen, lined up five male detainees, including myself.”). And they were not subject
to a visual or physical rectal examination. Cf. Compl. ¶¶ 117–22.

After reviewing the video, on October 26, 2017, you notified the District that you
“agree … that the factual allegations need to be amended” and that you “intend to
drop or modify several claims.” See E-mail from Scott Michelman to Amanda J.
Montee, et al. (Oct. 26, 2017 14:57 EDT). Plaintiffs therefore agreed to withdraw
Interrogatory No. 3, which sought the name of the officer who searched Horse and
Gonzalez at Blue Plains. See id. (“We agree to withdraw interrogatory 3 (referring
to the search described in the original complaint).”). Yet plaintiffs now seek the very
same information sought by the interrogatory plaintiffs withdrew less than two
weeks ago. Given your agreement to amend the Complaint and withdraw
Interrogatory No. 3, we see no good-faith basis for plaintiffs to continue to seek this
information. Accordingly, we will not agree to plaintiffs’ proposed Interrogatory No.
1(b).2

Second, and of equal if not greater concern, is plaintiffs’ use of the Blue Plains Video
in violation of the operative Protective Order [24]. The District provided plaintiffs
with the Blue Plains Video (and, subsequently, with materials from the
Metropolitan Police Department’s Internal Affairs Bureau (IAB) Investigation into
plaintiffs Horse and Gonzalez’s allegations) for the limited purpose of considering
the District’s request that plaintiffs withdraw the search-related allegations and
claims and Interrogatory No. 3. To that end, the Parties agreed upon—and the
Court entered—a Stipulated Protective Order regarding the Blue Plains Video. The
Stipulated Protective Order prohibits copying the video, see Stipulated Protective
Order [24] ¶ 3, transmitting the video, see id. ¶ 2, and limits the video’s use to
plaintiffs’ consideration of the District’s request that plaintiffs withdraw the search-
related allegations and claims, see id. ¶ 5. Plaintiffs’ recent use of the Blue Plains

2     The District will provide a more complete response to plaintiff’s discovery
proposal in a separate communication.


    441 Fourth Street, N.W., Suite 630 South, Washington, D.C. 20001, (202) 724-7854, eric.johnson@dc.gov
        Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 10 of 16
Horse, et al. v. District of Columbia, et al.
November 6, 2017
Page 3

Video—capturing an image from the video, transmitting that image via electronic
means, and (ultimately) using the image in connection with a discovery request—
violates both the letter and spirit of the Stipulated Protective Order [24].

We therefore request that you immediately return the Blue Plains Video and IAB
materials, destroy all copies of any of these materials (including, but not limited to,
any screenshots of the video), and certify when such destruction is complete.3 The
District also renews its request that plaintiffs withdraw claims 14–16 as well as the
related allegations in the Complaint. Should plaintiffs not agree to do so by 1 p.m.
on November 8, 2017, the District will seek Court intervention.

If you would like to discuss these issues further, please do not hesitate to contact us.

Sincerely,

KARL A. RACINE
Attorney General for the District of Columbia

By: /s/ Eric U. Johnson
Eric U. Johnson
Assistant Attorney General




3     We recognize that the District recently agreed to allow plaintiffs to maintain
possession of the Blue Plains Video and IAB materials until plaintiffs amend the
Complaint sometime after November 3, 2017. See E-mail (and e-mail chain) from
Amanda J. Montee to Scott Michelman, et al. (Oct. 27, 2017, 14:10 EDT). However,
that agreement was based upon plaintiffs’ representation that the purpose of
maintaining the materials was to aid plaintiffs in “deciding which claims to drop
and which claims to modify in the amended complaint.” See E-mail from Scott
Michelman to Amanda J. Montee, et al. (Oct. 27, 2017, 12:00 EDT). Given plaintiffs’
affirmative use of the Blue Plains Video for other purposes, and the actions
described above that we view as being in violation of the Stipulated Protective
Order [24], the District can no longer agree to allow plaintiffs to continue to
maintain these materials.

    441 Fourth Street, N.W., Suite 630 South, Washington, D.C. 20001, (202) 724-7854, eric.johnson@dc.gov
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 11 of 16




               Exhibit F
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 12 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 13 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 14 of 16
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 15 of 16




              Exhibit G
Case 1:17-cv-01216-ABJ Document 55-1 Filed 01/03/19 Page 16 of 16
